Title: Enclosure E: Commissioners of Customs to the Lords of the Treasury, 29 April 1791
From: Commissioners of Customs
To: Lords of the Treasury


ECommissioners of Customs to theLords of the Treasury
[London], 29 April 1791. [Charles] Long in his of the 6th indicating that he had placed before the Lords of the Treasury a letter from [J. B.] Burgess of 25 Mch. transmitting Johnson’s memorial together with the documents referred to therein and that he had been commanded to lay these documents before the Commissioners of the Customs, they report: that Rachel “was discovered on Monday the 21 of February last at Anchor amongst the Ships at Spithead.—That although the Law requires immediate notice be given, by the Master of the unavoidable necessity of coming into Port, (if any such necessity exists) yet the Master of this Vessel did not go to the Custom House to make any Report, until the Thursday following, when he produced his Manifest, and informed the Collector and Controller that his reason for coming into Port was to wait for Orders—That it appeared by the Manifest the Cargo consisted of the undermentioned Goods 40 Pipes and a Quarter Cask of Brandy 124 Cases and a Quarter Cask of Geneva 14 ℔. Weight of Coffee and 1 Gross of Playing Cards. That the 2 Quarter Casks, and the whole of the Cases are prohibited Packages and it being represented to us that the Wind was fair for this Vessel to have proceeded on her Voyage at the time she came into Port, that the Crew were not in want of any Provisions, and that the Vessel was not driven in by necessity or distress of Weather—Our Officers conceived that the Plea of coming into Port, merely to wait for Orders, was not a sufficient or legal excuse for so doing, and therefore stoped the said Vessel’s Cargo, and it appearing that both were subject to forfeiture We directed them to be prosecuted accordingly. But on Application lately made to us by Mr. Johnson … We again considered all the circumstances of the Case, and directed the delivery  of the Vessel and Cargo (except the small Casks and Cases of Spirits) upon a Satisfaction to the Seizing Officers.—We are of opinion that the Parties have already received all the indulgence, that they are reasonably entitled to, and therefore cannot recommend to your Lordships the granting them any further relief.”
